DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  In line 3, there is two “the” (vehicle, the the control apparatus).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recited “the rail temperature” (line 7), “the soiling of the rail” and also recited “one braking system of the second rail vehicle” (lines 12-13).
Claim 13 depend on claim 2 and claim 2 depends on independent claim 1.

Therefore properly rejected under 35 U.S.C. 112(b), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US – 2016/0159381 A1) and further in view of Rahn (DE – 102015204769, for English, see US- 2018/0105192 A1).
As per claim 1, Fahmy discloses Vehicle Control System and Method comprising:
a method for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [0019]), the method comprising:
ascertaining, by the first vehicle, at least one piece of position-related information about a line (the electrical sensor 316 and/or a controller 320 of the examination system 310 can determine structure parameters and/or environmental parameters of the route based ln the electrical characteristic that are measured, [0031], [0047and, wherein

Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose wherein the at least one piece of position-related information about the line is information pertaining to a braking capability on the line.
Rahn discloses Method and Device for Automatically Influencing Track-Bound Vehicle comprising:
the at least one piece of position-related information about the line is information pertaining to a braking capability on the line (For the corresponding operating mode, it is an essential precondition that the track-bound vehicles 10, 20 report to the track-side device 40 the positions of their vehicle ends or a position indication in conjunction with an explicit or implicit item of information to the effect that the respective track-bound vehicle 10, 20 can guarantee its integrity. Should this no longer be possible, for example, for the track-bound vehicle 10, then this would normally lead thereto that in relation to both the track-bound vehicles 10 and 20, an automatic braking is initiated and in a fallback mode, switching over takes place to complete use of the axle counting system with the axle counters 50, 51 for the purpose of controlling and safeguarding the rail-bound vehicles 10 and 20, [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control system in which the at least one piece of position-related information 

As per claim 2, Fahmy discloses receiving at least one further piece of position-related information by the first vehicle from a transmitter (The rail car may include sensors that, like the locomotive, detect events associated with the track, a catenary line, the rail car, or both. Further, communication devices may be mounted on or near the rail car sensors. In one embodiment, these communication devices may be powerful enough to communicate over a distance and directly port sensor data to an off-board receiver, [0035]).

As per claim 3, Fahmy discloses receiving the transmitted at least one piece of position-related information to a further receiver that is at least one further vehicle and/or at least one wayside device (A back office facility 306 is remote from the first train set, the second train set and the wayside device, [0037]).

As per claim 4, Fahmy discloses wherein the transmitter is at least one further vehicle and/or at least one wayside device ([0035], [0037]).

As per claim 5, Fahmy discloses wherein the first vehicle is a first rail vehicle (300, Fig: 2) and the at least second vehicle is a second rail vehicle (302, Fig: 2).

As per claim 6, Rahn further discloses wherein the at least one piece of information pertains to braking capability on the line during a deceleration process, and/or an acceleration process, and/or in another running situation (the normal operating mode of a CBTC train control system. For the corresponding operating mode, …………….  an automatic braking is initiated and in a fallback mode, switching over takes place to complete use of the axle counting system with the axle counters 50, 51 for the purpose of controlling and safeguarding the rail-bound vehicles 10 and 20, [0038], [0041], Fig: 1-2).

As per claim 7, Fahmy discloses wherein the information pertaining to the braking capability is at least one piece of position-related information about an adhesion between at least one wheel of the first rail vehicle and a rail (other characteristics representative of adhesion between the wheels and the route, [0042]).

As per claim 6, Rahn further discloses the first rail vehicle and/or the second rail vehicle ascertaining at least one piece of position-related information pertaining to the possibility of using at least one braking system (According to the invention, the switch-over from normal operating mode into fault mode takes place without interrupting the travel operation, that is, dynamically during continuing travel operation. Preferably, this takes place without any interim automatic braking or emergency braking of the faulty 

As per claim 10, Rahn further discloses wherein the at least one piece of position-related information pertaining to the braking capability pertains to a present line section and involves influence of the first rail vehicle itself on the braking capability also being taken into consideration ([0038], [0041]).

As per claim 11, Fahmy discloses wherein the first rail vehicle ascertains the at least one piece of position-related information pertaining to the braking capability using sensors and/or apparatuses and/or methods available in the first rail vehicle (By having route detection (rail and track geometry) mounted on a powered vehicle, with sensors mounted on each car mechanically or logically coupled to the powered vehicle, [0017]).

As per claim 12, Fahmy discloses wherein the first rail vehicle ascertains the at least one piece of position-related information pertaining to the braking capability using additional sensors and/or apparatuses and/or methods (By having route detection (rail and track geometry) mounted on a powered vehicle, with sensors mounted on each car mechanically or logically coupled to the powered vehicle, [0017]).

As per claim 13, Fahmy discloses wherein the at least one further piece of position-related information (onboard the test vehicle includes sensors that measure 
pertaining to the ambient temperature and/or
pertaining to the weather conditions (Environmental parameters may include information relating to proximate surroundings (such as brush or trees), or other such conditions on or near the route, grease or oil, leaves, snow and ice, water , [0032], Fig: 3) and/or
pertaining to the dampness of the line and/or pertaining to the rail temperature and/or
pertaining to the likelihood of change of the position-related information and/or
pertaining to objects against or on the line and/or
pertaining to the soiling of the rail, and/or
at least one further piece of information is information about the state of at least one braking system of the second rail vehicle.

As per claim 14, Rahn further discloses taking the at least one ascertained piece of information and/or an obtained piece of information is taken as a basis for triggering at least one action in at least the first rail vehicle and/or the second rail vehicle and/or a wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20 and said movement authority is transmitted to the respective track-bound vehicle 10, 20. Herein, the respective movement authorities 70, 71 in FIG. 1 are indicated by curves which 

As per claim 15, Rahn further discloses wherein the at least one action is a decision about the selection of at least one braking system of the first rail vehicle or second rail vehicle for a line section (Fig: 1-2).

As per claim 16, Rahn further discloses wherein the at least one action is a determination of a necessary distance between at least the first rail vehicle and the second rail vehicle (In normal operating mode, a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20, [0037].

As per claim 19, Fahmy discloses Vehicle Control System and Method comprising:
a computer program product having program code, stored on a non-transitorv machine-readable carrier (microprocessors, field programmable gate arrays, integrated circuits, or other electronic logic-based devices, therefore, it’s include computer, [0049]), for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller 
ascertaining, by the first vehicle, at least one piece of position-related information about a line (the electrical sensor 316 and/or a controller 320 of the examination system 310 can determine structure parameters and/or environmental parameters of the route based ln the electrical characteristic that are measured, [0031], [0047and, wherein in transmitting, by the first vehicle, the at least one piece of position-related information to a receiver, wherein the receiver is the at least one second vehicle (In another embodiment, the rail car communication devices are able to feed data to one or more locomotive, that is wherein the receiver is the at least one second vehicle, [0035].
Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose wherein the at least one piece of position-related information about the line is information pertaining to a braking capability on the line.
Rahn discloses Method and Device for Automatically Influencing Track-Bound Vehicle comprising:
the at least one piece of position-related information about the line is information pertaining to a braking capability on the line (For the corresponding operating mode, it is an essential precondition that the track-bound vehicles 10, 20 report to the track-side device 40 the positions of their vehicle ends or a position indication in conjunction with an explicit or implicit item of information to the effect that the respective track-bound vehicle 10, 20 can guarantee its integrity. Should this no longer be possible, for example, for the track-bound vehicle 10, then this would normally lead thereto that in relation to both the track-bound vehicles 10 and 20, an automatic braking is initiated and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control system in which the at least one piece of position-related information about the line is information pertaining to a braking capability on the line as taught by Rahn in order to provide a method of the aforementioned type which enables efficient operation of the track-bound vehicles even in the event that one of the track-bound vehicles is faulty such that it can no longer guarantee its integrity and is consequently not in a position to report a valid and reliable position.

As per claim 20, Fahmy discloses Vehicle Control System and Method comprising:
a control apparatus for performing a method for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [0019]), the the control apparatus being provided in at least one vehicle (a system is provided that includes a controller and route examination equipment, [0007]), the method comprising ascertaining, by the first vehicle, at least one piece of position-related information about a line (the electrical sensor 316 and/or a controller 320 of the examination system 310 
transmitting, by the first vehicle, the at least one piece of position-related information to a receiver, wherein the receiver is the at least one second vehicle (In another embodiment, the rail car communication devices are able to feed data to one or more locomotive, that is wherein the receiver is the at least one second vehicle, [0035].
Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose wherein the at least one piece of position-related information about the line is information pertaining to a braking capability on the line, and wherein the control apparatus has interfaces for triggering at least one vehicle action.
Rahn discloses Method and Device for Automatically Influencing Track-Bound Vehicle comprising:
the at least one piece of position-related information about the line is information pertaining to a braking capability on the line (For the corresponding operating mode, it is an essential precondition that the track-bound vehicles 10, 20 report to the track-side device 40 the positions of their vehicle ends or a position indication in conjunction with an explicit or implicit item of information to the effect that the respective track-bound vehicle 10, 20 can guarantee its integrity. Should this no longer be possible, for example, for the track-bound vehicle 10, then this would normally lead thereto that in relation to both the track-bound vehicles 10 and 20, an automatic braking is initiated and in a fallback mode, switching over takes place to complete use of the axle counting system with the axle counters 50, 51 for the purpose of controlling and safeguarding the rail-bound vehicles 10 and 20, [0038]),

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control system in which the at least one piece of position-related information about the line is information pertaining to a braking capability on the line and wherein the control apparatus has interfaces for triggering at least one vehicle action as taught by Rahn in order to provide a method of the aforementioned type which enables efficient operation of the track-bound vehicles even in the event that one of the track-bound vehicles is faulty such that it can no longer guarantee its integrity and is consequently not in a position to report a valid and reliable position.

As per claim 21, Rahn further discloses wherein the control apparatus is provided in a wayside device (40, fig: 1-2), and wherein the control apparatus has interfaces for triggering at least one action in the wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 

As per claim 22, Rahn further discloses, wherein the control apparatus is of multipartite design, wherein one part is provided in at least one vehicle (10, fig: 1-2), and/or a further part is provided in at least one wayside device (40, fig: 1-2), wherein the control apparatus has interfaces for triggering at least one action in the at least one vehicle or the at least one wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20 and said movement authority is transmitted to the respective track-bound vehicle 10, 20. Herein, the respective movement authorities 70, 71 in FIG. 1 are indicated by curves which indicate in particular the point to which the respective movement authority 70, 71 of the respective track-bound vehicle 10, 20 extends, [0037], Fig: 1-2).

As per claim 22, Fahmy discloses, wherein the control apparatus has at least one interface to a user, wherein the interface is provided in the form of a portable handheld device and/or of a permanently installed input device in at least one vehicle or .

Allowable Subject Matter
Claims 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose the at least one piece of position-related information pertaining to the possibility of using at least one braking system is a temperature of a rail (Claim 9), at least one action is a determination of a situation-dependent braking curve for at least one rail vehicle (Claim 17), and the at least one action is a request for at least one maintenance action and/or for at least one cleaning action (Claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Brookins (US – 10,062,281 B1),
B: Miller et al. (US – 2003/0139882 A1),
C: Kisak et al. (US – 2004/0245410 A1),
D: Kamen et al. (US – 2011/0025267 A1), and
E: Nakata et al. (US – 2013/0310067 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657